Citation Nr: 1102366	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE


Entitlement to service connection for polysubstance abuse, to 
include as secondary to the Veteran's service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean A. Ravine, Attorney 



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the St Louis RO 
that declined to reopen the claim of service connection for poly 
substance abuse.  The Board reopened and remanded the claim in a 
March 2009 decision and subsequently denied the matter on the 
merits in a September 2009 decision.

Thereafter, the Veteran appealed the September 2009 decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In July 2010, the Court granted the parties' Joint Motion for 
Remand and vacated the Board's September 2009 decision.  A copy 
of the motion and the Court's Order are incorporated into the 
claims folder.


FINDINGS OF FACT

1.  The Veteran's polysubstance abuse is shown to have been the 
result of his own wrongdoing and his conscious undertaking of 
prohibited action in service.

2.  A preponderance of the evidence is against a finding that the 
Veteran's polysubstance abuse is secondary to his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for polysubstance abuse on a direct basis 
is precluded as a matter of law.  38 U.S.C.A. §§ 105(a), 1110 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2010).

2.  The Veteran's polysubstance abuse is not proximately due to, 
or the result of, the Veteran's service-connected PTSD.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Formerly, the elements of proper notice 
included informing the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Section 3.159 was 
amended, effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the claim.  
73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate his claim for service connection for polysubstance 
abuse, by a letter in September 2006 before the adverse rating 
decision that is the subject of this appeal.  After the Veteran 
appealed this decision, he was given the required notice 
regarding secondary service connection in April 2009, followed by 
a subsequent adjudication in June 2009.  The April 2009 letter 
also provided the specific notice required by Dingess, supra.  

The Board concludes that VA has met its duty to notify the 
Veteran concerning his PTSD claim.

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  

The record contains his service treatment records and VA medical 
records.  The Veteran was given a VA examination, with medical 
opinion, in connection with the claim.  The Veteran testified 
before a DRO.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Veteran nor his attorney has indicated that there are any 
available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 3 8 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection also may be had with evidence that a service-
connected disability is the cause of another, nonservice-
connected disability (secondary service connection).  38 C.F.R. § 
3.310.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran's service treatment records contain a May 1971 record 
from the mental health clinic that reflects he was being 
evaluated to determine if he was mentally stable.  He was noted 
to have emotional problems that did not clarify themselves as a 
psychiatric disorder.  The impression was situational 
maladjustment.  A June 1971 psychiatric evaluation reflects that 
he was a known drug abuser.  He was not found to have a 
psychiatric disorder or any type of psychosis or neurosis, and he 
was given a diagnosis of antisocial behavior manifested by low 
tolerance to stress precipitated by continuous drug abuse.  A 
July 1971 examination found no evidence of psychiatric disease.  
An October 1971 physical profile notes that the Veteran had a 
history of heroin drug abuse, but there was no psychiatric 
disease at that time.  

As a general matter, VA law and regulations preclude an award of 
direct service connection for a disability that originated due to 
substance abuse, as this is deemed to constitute willful 
misconduct on the part of the claimant.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(d); see also VAOPGPREC 7-99, 64 Fed. Reg. 
52,375 (June 9, 1999).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed after October 31, 1990, [as 
in this case] payment of compensation for a disability that is a 
result of a Veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301.

However, the United States Court of Appeals for the Federal 
Circuit has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, his or her service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
The Court indicated that Veterans could only recover if they can 
'adequately establish that their alcohol or drug abuse disability 
is secondary to or is caused by their primary service-connected 
disorder.'  Id. at 1381.  

The above-referenced legislation expressly prohibits the grant of 
direct service connection for alcohol or drug abuse based on 
claims filed on or after October 31, 1990.  Therefore, as a 
matter of law, service connection for polysubstance abuse on a 
direct basis must be denied.  See Sabonis v. Brown, 6 Vet. App. 
at 429 (1991).

The Veteran, however, claims that his drug and alcohol disability 
is secondary to his service-connected PTSD.

As discussed previously, the Veteran was shown to be a known drug 
abuser while in service.  However, there was no evidence of a 
mental or psychiatric illness found.

A March 1975 VA hospital summary showed that the Veteran sought 
treatment for stomach complaints and he admitted that he had been 
on heroin for a long time.  

An April 1976 consultation report notes that the Veteran had been 
an inpatient 3 months earlier and that he was a heroin user.  The 
impression included heroin addiction with methadone maintenance 
and nervousness tension that may be symptomatic of heroin and 
underlying schizophrenic illness.

January 1977 VA records also note the Veteran's ongoing heroin 
abuse.  Regarding his mood, the Veteran reported that he had 
always had a nervous problem and described what sounded like 
extreme anxiety.  He indicated that he was unable to cope with 
his nerves and that the only relief he found was through heroin 
use.  His insight was poor and was overshadowed by drug 
dependency.  He escaped all problems by drug use.  The 
impressions included drug dependency (heroin), antisocial 
personality disorder, rule out depression, and rule out 
manipulative behavior.

A July 1977 hospital summary notes that the Veteran indicated 
that he had used heroin regularly since 1972.  He denied having 
any interest in alcohol.

A November 1976 hospital summary reflects treatment for drug use 
and contains diagnoses of drug dependency, schizophrenia, and 
passive aggressive personality.  

A December 1978 VA treatment record shows that the Veteran 
indicated that he struggled with excessive drinking.

A hospitalization from May to June 1979 indicates the Veteran 
sought treatment due to guilt over beating his wife and because 
of voices he heard that told him to hurt her.  The diagnoses were 
drug dependence (heroin) and transient situational disturbance 
(adjustment reaction of adult life).  

From February to March 1982, he was hospitalized for treatment of 
methadone dependency and narcotics abuse.  He had been on 
methadone maintenance for nearly 6 years.  He had failed on 
methadone treatment because of his great dependency and need as 
well as personality problems.  He admitted to heroin use a few 
times a week.  He denied alcohol use other than on special 
occasions.  His history of drug use dated back to 1969 in Vietnam 
with marijuana and heroin use.  He carried diagnoses of narcotics 
dependency, schizophrenia, and personality disorder.  

In February 1989, the Veteran was admitted for drug and alcohol 
abuse, depression, and auditory hallucinations.  His drug and 
alcohol abuse was reported to have dated back to his period of 
service.  The Axis I diagnosis was drug and alcohol abuse.  

An August 1999 VA hospitalization record shows he continued to 
use cocaine and heroin.  It was noted that he had been seen for 
depression and that he was a combat Veteran, but he denied having 
any flashbacks or nightmares.  

In December 1999, he complained of being depressed.  He reported 
having bad dreams, but the nature of the dreams was not reported.  

A January 2000 VA treatment record shows the Veteran reported 
having problems with heroin use and bad dreams that he related to 
his schizophrenia.  

On a March 2000 VA examination, the examiner noted that the 
Veteran was seen in service for what was believed to be a 
"character disorder".  He reported he had nightmares about 
going into a tunnel.  The Axis I diagnoses were cocaine 
dependency, by history; heroin dependency, by history; and major 
depression, primary.  The examiner commented that while the 
Veteran may have had some symptoms of PTSD, he did not have 
enough to meet the criteria for a PTSD diagnosis.

In April 2000, a VA psychiatrist diagnosed PTSD based on the 
Veteran's Vietnam experiences.

On August 2000 VA examination, it was noted that the Veteran's 
heroin use began in Vietnam in 1970 and had persisted since that 
time.  His use increased over time, with more heroin necessary 
for the same result.  He also discussed his cocaine use.  The 
Veteran reported that he had bad dreams about Vietnam three times 
a week.  He had poor insight and judgment in that he continued to 
use alcohol to intoxication to prevent dreams.

In November 2001, he was admitted for substance abuse treatment.  

On June 2002 VA examination, the Veteran reported complaints 
associated with PTSD.  It was also noted that he had been clean 
and sober from alcohol and heroin/cocaine use for 6 months.  The 
diagnoses included PTSD, major depressive disorder, and drug 
dependence in early full remission.

On October 2006 VA examination, the psychologist noted that the 
Veteran had past diagnoses of schizophrenia, personality 
disorder, and alcohol disorder.  The Veteran reported that he had 
been abstinent from drugs and alcohol for one year.  He reported 
that he started drinking alcohol in high school.  He drank 
heavily in Vietnam and continued to drink after he separated from 
service.  His drug use began in Vietnam and continued until he 
stopped approximately one year earlier.  The examiner considered 
the Veteran's drug and alcohol use as primary disorders since the 
drug use started in service and the alcohol use increased heavily 
in service.  

On this record, the Board finds that a preponderance of the 
evidence is against the claim.

There is an abundance of evidence that weighs against the claim 
that begins with his service treatment records, which show he was 
a known drug abuser.  There are also numerous treatment records 
and his own testimony, in May 2008, that he began using drugs in 
service.  

In this case, the evidence shows that the Veteran's drug usage in 
service was the product of willful misconduct and was frequent 
and progressive to the point of addiction.  38 C.F.R. § 3.301(3).  
This substance abuse in service involved conscious wrongdoing of 
a known prohibited action.  It is not shown to have been due to 
any event or incident that can be considered to be innocently 
caused.

The Board notes that 38 C.F.R. § 3.301(c)(3) (2010) states that 
where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.

The record also shows that the chronic polysubstance abuse that 
started in service continued after separation from service and 
this is clearly reflected in his post-service treatment and 
hospitalization records.  

Further evidence against the claim of secondary service 
connection is the opinion offered by the October 2006 VA examiner 
that the Veteran's polysubstance abuse was a primary disorder.  
Since the examiner demonstrated sufficient familiarity with the 
Veteran's history, examined the Veteran, and supported his 
opinion with a rationale, the opinion is both probative and 
persuasive.

Although the Veteran's May 2008 testimony was to the effect that 
his PTSD started in service and that his inservice drug abuse was 
a result of his PTSD at that time, the evidence of record does 
not support his assertion.  Despite psychiatric examinations in 
service there was no evidence to support a psychiatric diagnosis 
to include PTSD.  Hence, there was no evidence that the Veteran's 
substance abuse in service was related to any underlying 
psychiatric disorder.  Furthermore, the Veteran had multiple 
evaluations, examinations, and hospitalizations for many years 
after service that determined the Veteran had other psychiatric 
disorders, but none of these records contained a diagnosis of 
PTSD.

Thus, while the Veteran may believe his polysubstance abuse is 
caused by the service-connected PTSD, the question of etiology, 
requires appropriate education and training and it is not one 
capable of being determined by a layperson, such as the Veteran.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).

The earliest indication that the Veteran had symptoms of PTSD, 
but not the full constellation of symptoms to warrant a 
diagnosis, was during the March 2000 VA examination.  Although he 
was given a diagnosis of PTSD by a VA psychiatrist the following 
month, it does not negate the fact that the Veteran had nearly a 
30 year history of documented drug abuse before ever receiving a 
diagnosis of PTSD.

The parties to the Joint Motion found that the Board had not 
fully considered potentially relevant evidence in the decision 
that was vacated.  In this regard, they specifically pointed to 
the portions of the August 2000 VA examination report in which 
the examiner noted that the Veteran's complained of bad dreams 
related to Vietnam and that the Veteran also reported that he 
continued to drink "to intoxication (yesterday) to prevent 
dreams".  

When considered together, these two comments may be inferred to 
suggest that the Veteran's drinking was caused by symptoms 
associated with the service-connected PTSD; however, the examiner 
did not specifically address the etiology of the Veteran's 
alcohol abuse.  In other words, the psychologist did not offer an 
opinion on whether the Veteran's alcohol abuse was secondary to 
his PTSD.  Further, it could just as easily be inferred that 
these comments were merely the result of the examiner reporting 
information the Veteran relayed during the examination rather 
than a conclusion drawn by the examiner.  Due to this ambiguity, 
the Board does not assess more than a limited probative value to 
this evidence.  Therefore, the evidence is less persuasive that 
the October 2006 VA examiner who directly addressed the etiology 
of the Veteran's polysubstance abuse by opining that it was a 
primary disability and supported the opinion with a rationale.

The Board also notes that the Court, in Allen, further stated 
that compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a Veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Allen, supra.

The August 2000 VA examination report does not contain the type 
of clear medical evidence contemplated by the Court to establish 
secondary service connection.

For the reasons stated above, a preponderance of the evidence is 
against the claim and service connection for polysubstance abuse 
must be denied. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Service connection for polysubstance abuse is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


